DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-10 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “selection unit”, “determination unit”, “display control unit”, “image processing unit”, “display unit” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130088512 (Suzuki) in view of US 20190096072 (Sasada).

As per claim 1, Suzuki teaches an image processing apparatus comprising: 
a selection unit configured to select one or a plurality of examinations to which a medical image belongs (Suzuki: paras 4-6, 9, 51, 60, 67: reference examination selected by user (radiologist); Fig. 5: s2); 
a determination unit configured to determine image processing candidate examinations based on the selected one or plurality of examinations (Suzuki: paras 5, 9, 69: search; Fig. 5: s4); 
a display control unit configured to display medical images belonging to the determined image processing candidate examinations on a display unit (Suzuki: paras 5, 6, 7, 9, 51, 59, 60, 67, 71, 75, 173: display; Fig. 5: s3, s5-s621; Figs. 6, 7; para 87; Fig. 22); and 
an image processing unit configured to execute image processing using, of the displayed medical images, a plurality of medical images selected by a user (Suzuki: Fig. 5: s5-s621; para 59: selected image. Note that “image processing” is vague and open-ended. Scaling, resizing, and interpolation involved in displaying to different displays are all “image processing”: paras 100, 103, 129, 166, 172, 174; processing), 
wherein, 
when the one examination is selected, the determination unit determines the selected one examination and one or a plurality of examinations obtained by a search based on the selected one examination as the image processing candidate examinations (Suzuki: paras 5, 9, 51, 69, 126: search; Fig. 5; s4). 

Suzuki does not teach when the plurality of examinations are selected, the determination unit determines the selected plurality of examinations as the image processing candidate examinations

Sasada teaches a selection unit configured to select one or a plurality of examinations to which a medical image belongs (Sasada: Fig. 4: primarily ST2, ST5; Fig. 2: 23; paras 71, 77); 
a determination unit configured to determine image processing candidate examinations based on the selected one or plurality of examinations (Sasada: Fig. 4: primarily ST3, ST6, ST7; Fig. 2: 21, 22; Fig. 3; Fig. 8; paras 47, 71, 77, 78, 81); 
a display control unit configured to display medical images belonging to the determined image processing candidate examinations on a display unit (Sasada: Fig. 4: ST4, ST7, ST8; Fig. 2: 25; Figs. 6-7, 9; paras 71-75, 77); and 
an image processing unit configured to execute image processing using, of the displayed medical images, a plurality of medical images selected by a user (Sasada: Fig. 4: ST8-ST10; Fig. 2: 24; Figs. 8, 9; abstract; paras 67, 68, 83, 84), 
wherein, 
when the plurality of examinations are selected, the determination unit determines the selected plurality of examinations as the image processing candidate examinations (Sasada: Fig. 4: primarily ST2, ST5; Fig. 2: 23; paras 71, 77).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Sasada into Suzuki since Suzuki suggests a system for radiologist to compare images of current and past examinations in general and Sasada suggests the beneficial use of a system for radiologist to compare images of current and past examinations wherein the radiologist can specify two examinations for comparison since “it is necessary to perform registration in order to synchronize the slice positions of the three-dimensional images between imaging series in different examinations” (Sasada: para 39) in the analogous art of system for radiologist to compare images of current and past examinations. The teachings of Sasada can be incorporated into Suzuki in that the radiologist can specify two examinations for comparison. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	

As per claim 2, Suzuki in view of Sasada teaches the image processing apparatus according to Claim 1, wherein, when the one examination is selected, the determination unit makes a search based on additional information on the selected one examination (Suzuki: See arguments and citations offered in rejecting claim 1 above: para 69).

As per claim 3, Suzuki in view of Sasada teaches the image processing apparatus according to Claim 1, wherein, when the one examination is selected, the determination unit determines the selected examination as a reference examination, and the one or plurality of examinations selected by the search as comparative examination(s), and the display control unit displays a medical image that belongs to the reference examination in a first display area on a screen and displays a medical image that belongs to the comparative examination in a second display area on the screen (Suzuki: See arguments and citations offered in rejecting claim 1 above).

As per claim 4, Suzuki in view of Sasada teaches the image processing apparatus according to Claim 1, wherein, when the plurality of examinations are selected, the determination unit determines one of the selected plurality of examinations as a reference examination, and determines an examination different from the one examination selected as the reference examination as a comparative examination, and the display control unit displays a medical image that belongs to the reference examination in a first display area on a screen and displays a medical image that belongs to the comparative examination in a second display area on the screen (Sasada: See arguments and citations offered in rejecting claim 1 above; Suzuki: See arguments and citations offered in rejecting claim 1 above; para 87).

As per claim 5, Suzuki in view of Sasada teaches the image processing apparatus according to Claim 1, wherein, when the one examination is selected, the determination unit determines the selected examination as a reference examination and determines one or a plurality of examinations obtained by the search as a comparative examination (Suzuki: See arguments and citations offered in rejecting claim 1 above), and when the plurality of examinations are selected, the determination unit determines one of the selected plurality of examinations as a reference examination and determines an examination different from the one examination selected as the reference examination as a comparative examination (Sasada: See arguments and citations offered in rejecting claim 1 above), and the display control unit displays a medical image that belongs to the reference examination in a first display area on a screen and displays a medical image that belongs to the comparative examination in a second display area on the screen (Suzuki: See arguments and citations offered in rejecting claim 1 above; Sasada: See arguments and citations offered in rejecting claim 1 above).

As per claim 6, Suzuki in view of Sasada teaches the image processing apparatus according to Claim 4, wherein, when the plurality of examinations are selected, the determination unit determines a first selected examination of the selected plurality of examinations as a reference examination (Sasada: See arguments and citations offered in rejecting claim 1 above).

As per claim 8, Suzuki in view of Sasada teaches the image processing apparatus according to Claim 3, wherein the display control unit displays a medical image selected in the first display area in a third display area and displays a medical image selected in the second display area in a fourth display area (Suzuki: See arguments and citations offered in rejecting claim 1 above; para 59; Figs. 16, 18, 19; Sasada: See arguments and citations offered in rejecting claim 1 above).

As per claim 9, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 9.

As per claim 10, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 10. Suzuki teaches a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method for controlling an image processing apparatus (Suzuki: Fig. 2, 3; paras 46, 49-52, 55, 60, 72).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130088512 (Suzuki) in view of US 20190096072 (Sasada) as applied to claim 4 above, and further in view of US 20060238546 (Handley).

As per claim 7, Suzuki in view of Sasada teaches the image processing apparatus according to Claim 4, wherein [] the determination unit determines, [] an examination having image capturing date and time closest to a current date and time as the reference examination (Suzuki: See arguments and citations offered in rejecting claim 4 above; paras 168-169: “reference candidate extraction section 32a extracts a newest examination”; Fig. 21).

Suzuki in view of Sasada does not teach, when the plurality of examinations are selected, the determination unit determines, of the selected plurality of examinations.

Handley teaches when the plurality of examinations are selected, the determination unit determines, of the selected plurality of examinations, an examination having image capturing date and time closest to a current date and time as the reference examination (Handley: Figs. 3, 4; para 62: “The studies 30 displayed on primary diagnostic display 23 are typically a current study 30 (i.e. image data from "today's" exam”; para 63).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Handley into Suzuki in view of Sasada since Suzuki in view of Sasada suggests a system for radiologist to compare images of current and past examinations in general and Handley suggests the beneficial use of a system for radiologist to compare images of current and past examinations when the plurality of examinations are selected, the determination unit determines, of the selected plurality of examinations, an examination having image capturing date and time closest to a current date and time as the reference examination as “to compare and contrast the current views with prior views on a view-by-view basis” (Handley: para 4) in the analogous art of a system for radiologist to compare images of current and past examinations. The teachings of Handley can be incorporated into Suzuki in view of Sasada in that when the plurality of examinations are selected, the determination unit determines, of the selected plurality of examinations, an examination having image capturing date and time closest to a current date and time as the reference examination. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662